 
Exhibit 10.1

REVOLVING DEMAND NOTE
July ____, 2016
$1,000,000.00
For value received, the undersigned SWK Technologies, Inc., a Delaware
corporation, with an address of 6834 Buckley Road, North Syracuse, New York 
13212 (the "Borrower"), promises to pay to the order of                  , a New
York banking corporation with an address
of                                                                     (together
with its successors and assigns, the "Bank"), ON DEMAND, the principal amount of
One Million Dollars and Zero Cents ($1,000,000.00) or, if less, such amount as
may be the aggregate unpaid principal amount of all loans or advances made by
the Bank to the Borrower pursuant hereto, together with interest from the date
hereof on the unpaid principal balance from time to time outstanding until paid
in full.  The aggregate principal balance outstanding shall bear interest
thereon at a per annum rate equal to Ninety-Five Hundredths Percent (0.95%)
above the Prime Rate (as hereinafter defined).  All accrued and unpaid interest
shall be payable monthly in arrears on the ____ of each month, commencing on
August __, 2016.
Reference is hereby made to a certain loan agreement dated on or about the date
hereof, as amended, between the Borrower and the Bank for additional terms and
conditions applicable to this Note.
Notwithstanding anything to the contrary in this Note, the interest rate on this
Note is limited by a floor as follows: the minimum interest rate (i.e. floor) is
4.00% per annum.
Prime Rate means the rate per annum from time to time established by the Bank as
the Prime Rate and made available by the Bank at its main office or, in the
discretion of the Bank, the base, reference or other rate then designated by the
Bank for general commercial loan reference purposes, it being understood that
such rate is a reference rate, not necessarily the lowest, established from time
to time, which serves as the basis upon which effective interest rates are
calculated for loans making reference thereto.
The effective interest rate applicable to the Borrower's loans evidenced hereby
shall change on the date of each change in the Prime Rate.
The undersigned shall fully repay to the Bank all amounts outstanding respecting
this Note for a period of 30 consecutive days in each year.
Principal and interest shall be payable at the Bank's main office or at such
other place as the Bank may designate in writing in immediately available funds
in lawful money of the United States of America without set-off, deduction or
counterclaim.  Interest shall be calculated on the basis of actual number of
days elapsed and a 360-day year.
This Note is a revolving note and, subject to the foregoing and in accordance
with the provisions hereof and of any and all other agreements between the
Borrower and the Bank related hereto, the Borrower may, at its option, borrow,
pay, prepay and reborrow hereunder at any time prior to demand for payment
hereunder or such earlier date as the obligations of the Borrower to the Bank
under this Note, and any other agreements between the Bank and the Borrower
related hereto, shall become due and payable, or the obligation of the Bank to
extend financial accommodations to the Borrower shall terminate; provided,
however, that in any event the principal balance outstanding hereunder shall at
no time exceed the face amount of this Note.  This Note shall continue in full
force and effect until all obligations and liabilities evidenced by this Note
are paid in full and the Bank is no longer obligated to extend financial
accommodations to the Borrower, even if, from time to time, there are no amounts
outstanding respecting this Note.

--------------------------------------------------------------------------------

Loans or advances pursuant to this Note may be made from time to time in the
sole discretion of the Bank, upon Borrower's request therefor.  Any person duly
authorized by a general borrowing resolution of the Borrower, or in the absence
of such a resolution, any person otherwise authorized in this paragraph, may
request discretionary loans evidenced by this Note, either orally or otherwise,
but the Bank at its option may require that all requests for loans evidenced by
this Note shall be in writing.  The Bank shall incur no liability to the
Borrower in acting upon any request referred to herein which the Bank believes
in good faith to have been made by an authorized person or persons. Each loan
evidenced by this Note may be credited by Bank to any deposit account of
Borrower with Bank or with any other bank with which Borrower maintains a
deposit account, or may be paid to Borrower (or as Borrower instructs) or may be
applied to any obligations, as Bank may in each instance elect.  The following
persons currently are authorized to request advances and authorize payments
respecting the loans evidenced by this Note until the Bank receives from the
Borrower, at the Bank's address, written notice of revocation of their
authority: Mark Meller, Chief Executive Officer or Crandall Melvin III, Chief
Financial Officer.
The Borrower, if a corporation, partnership, trust or other entity, represents
that: (i) it is duly organized and in good standing or duly constituted in the
state of its organization and is duly authorized to do business in all
jurisdictions material to the conduct of its business; (ii) that the execution,
delivery and performance of this Note have been duly authorized by all necessary
regulatory and corporate or partnership action or by its governing instrument;
(iii) that this Note has been duly executed by an authorized officer, partner or
trustee and constitutes a binding obligation enforceable against Borrower and
not in violation of any law, court order or agreement by which Borrower is
bound; (iv) that Borrower's performance is not threatened by any pending or
threatened litigation; and (v) that Borrower's name and chief executive office
is correctly stated in the first paragraph of this Note and that Borrower shall
not change its name or its chief executive office without giving the Bank at
least thirty (30) days prior written notice.
The Borrower shall pay to the Bank, on or before each anniversary date of this
Note, a non-refundable credit review fee in an amount of $250.00.  The Borrower
acknowledges and understands that (a) this Annual Credit Review Fee will be
assessed each year, for as long as the credit facility evidenced by this Note
remains open, regardless of whether any advances have been made hereunder or any
principal balance is then outstanding, and (b) payment of the Annual Credit
Review Fee does not entitle the Borrower to any assurances that such credit
facility will remain open, nor does it alter or compromise the discretionary and
"on demand" nature of this credit facility.
Payments may be applied in any order in the sole discretion of the Bank but,
prior to default, shall be applied first to past due interest, expenses (which
shall include all fees and costs, as well as all disbursements incurred by the
Bank to preserve or enforce its rights under this Note or any other document
executed in connection herewith), late charges and principal; then to current
interest, expenses, late charges and principal, and last to remaining
principal.  Notwithstanding the foregoing, any payments received after demand
for payment shall be applied in such manner as the Bank may determine.  The
Borrower hereby authorizes the Bank to charge any deposit account which the
Borrower may maintain with the Bank for any payment required hereunder without
prior notice to the Borrower.
If pursuant to the terms of this Note, the Borrower is at any time obligated to
pay interest on the principal balance at a rate in excess of the maximum
interest rate permitted by applicable law for the loan evidenced by this Note,
the applicable interest rate shall be immediately reduced to such maximum rate
and all previous payments in excess of the maximum rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder.
The Borrower represents to the Bank that the proceeds of this Note will not be
used for personal, family or household purposes or for the purpose of purchasing
or carrying margin stock or margin securities within the meaning of Regulations
U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts
221 and 224.
2

--------------------------------------------------------------------------------

The Borrower grants to the Bank a continuing lien on and security interest in
any and all deposits or other sums at any time credited by or due from the Bank
or any Bank Affiliate (as hereinafter defined) to the Borrower and any cash,
securities, instruments or other property of the Borrower in the possession of
the Bank or any Bank Affiliate, whether for safekeeping or otherwise, or in
transit to or from the Bank or any Bank Affiliate (regardless of the reason the
Bank or Bank Affiliate had received the same or whether the Bank or Bank
Affiliate has conditionally released the same) as security for the full and
punctual payment and performance of all of the liabilities and obligations of
the Borrower to the Bank or any Bank Affiliate and such deposits and other sums
may be applied or set off against such liabilities and obligations of the
Borrower to the Bank or any Bank Affiliate at any time, whether or not such are
then due, whether or not demand has been made and whether or not other
collateral is then available to the Bank or any Bank Affiliate.
No delay or omission on the part of the Bank in exercising any right hereunder
shall operate as a waiver of such right or of any other right of the Bank, nor
shall any delay, omission or waiver on any one occasion be deemed a bar to or
waiver of the same or any other right on any future occasion.  The Borrower and
any other party obligated on account of this Note by contract, by operation of
law or otherwise (the Borrower and each Borrower, if more than one, and each
such other party, an "Obligor"), regardless of the time, order or place of
signing, waive presentment, demand, protest, notice of intent to accelerate,
notice of acceleration and all other notices of every kind in connection with
the delivery, acceptance, performance or enforcement of this Note and assent to
any extension or postponement of the time of payment or any other indulgence, to
any substitution, exchange or release of collateral, and to the addition or
release of any other party or person primarily or secondarily liable and waives
all recourse to suretyship and guarantor defenses generally, including any
defense based on impairment of collateral.  To the maximum extent permitted by
law, the Borrower waives and terminates any homestead rights and/or exemptions
respecting any premises under the provisions of any applicable homestead laws,
including without limitation, Section 5206 of the Civil Practice Law and Rules
of New York.
The Borrower shall indemnify, defend and hold the Bank and the Bank Affiliates
and their directors, officers, employees, agents and attorneys (each an
"Indemnitee") harmless against any claim brought or threatened against any
Indemnitee by the Borrower or by any other person (as well as from attorneys'
reasonable fees and expenses in connection therewith) on account of the Bank's
relationship with the Borrower (each of which may be defended, compromised,
settled or pursued by the Bank with counsel of the Bank's selection, but at the
expense of the Borrower), except for any claim arising out of the gross
negligence or willful misconduct of the Bank.
The Borrower agrees to pay, upon demand, costs of collection of all amounts
under this Note including, without limitation, principal and interest, or in
connection with the enforcement of, or realization on, any security for this
Note, including, without limitation, to the extent permitted by applicable law,
reasonable attorneys' fees and expenses.  Upon demand for payment of any amounts
hereunder, interest shall accrue at a rate per annum equal to the aggregate of
5.0% plus the rate provided for herein.  If any payment due under this Note is
unpaid for 5 days or more, the Borrower shall pay, in addition to any other sums
due under this Note (and without limiting the Bank's other remedies on account
thereof), a late charge equal to the greater of $50 or 5.0% of such unpaid
amount, or the Bank's then current late charge as announced from time to time
(which amount shall be subject to and limited so as to not be in violation of
the provisions of Section 254-b of New York Real Property Law, if applicable).
This Note shall be binding upon the Borrower and upon its heirs, successors,
assigns and legal representatives, and shall inure to the benefit of the Bank
and its successors, endorsees and assigns.
The liabilities of the Borrower and each Borrower, if more than one, and any
Obligor are joint and several; provided, however, the release by the Bank of the
Borrower or any one or more Obligors shall not release any other person
obligated on account of this Note.  Any and all present and future debts of the
Borrower to any Obligor are subordinated to the full payment and performance of
all present and future debts and obligations of the Borrower to the Bank.  Each
reference in this Note to the Borrower and each Borrower, if more than one, and
Obligor, is to such person individually and also to all such persons jointly. 
No person obligated on account of this Note may seek contribution from any other
person also obligated, unless and until all liabilities, obligations and
indebtedness to the Bank of the person from whom contribution is sought have
been irrevocably satisfied in full.  The release or compromise by the Bank of
any collateral shall not release any person obligated on account of this Note.
3

--------------------------------------------------------------------------------

The Borrower authorizes the Bank to complete this Note if delivered incomplete
in any respect.  A photographic or other reproduction of this Note may be made
by the Bank, and any such reproduction shall be admissible in evidence with the
same effect as the original itself in any judicial or administrative proceeding,
whether or not the original is in existence.
The Borrower will from time to time execute and deliver to the Bank such
documents, and take or cause to be taken, all such other further action, as the
Bank may request in order to effect and confirm or vest more securely in the
Bank all rights contemplated by this Note or any other loan documents related
thereto (including, without limitation, to correct clerical errors) or to vest
more fully in or assure to the Bank the security interest in any collateral
securing this Note or to comply with applicable statute or law.
This Note shall be governed by the laws of the State of New York without giving
effect to the conflicts of laws principles thereof.
Any demand or notice hereunder or under any applicable law pertaining hereto
shall be in writing and duly given if delivered to any party hereto at the
address for such party as set forth herein, or at such other address as any
party may from time to time designate in written notice received by the other
parties hereto; provided, however, that in order for any notice to the Bank to
be deemed effective, a duplicate notice shall be separately delivered to the
Bank at the current office address of the Bank officer primarily responsible for
the customer account to which this document relates.  Any such demand or notice
shall be deemed sufficiently given for all purposes when delivered (i) by
personal delivery and shall be deemed effective when delivered, or (ii) by mail
or courier and shall be deemed effective three (3) business days after deposit
in an official depository maintained by the United States Post Office for the
collection of mail or one (1) business day after delivery to a nationally
recognized overnight courier service.  Notice by e-mail is not valid notice
under this or any other agreement between the undersigned parties.
The term "Bank Affiliate" as used in this Note shall mean any banking or lending
affiliates of the Bank, any party acting as a participant lender in the credit
arrangements contemplated herein, or any third party acting on the Bank's
behalf.
Except as set forth below, no change in this Note or waiver of any right or
remedy hereunder can be made except in a writing signed by the Bank.  No course
of dealing or other conduct, no oral agreement or representation made by the
Bank, and no usage of trade, shall operate as a waiver of any right or remedy of
the Bank.  No waiver of any right or remedy of the Bank shall be effective
unless made specifically in writing by the Bank.
This Note, together with any related loan and security agreements and
guaranties, contains the entire agreement between the Borrower and the Bank with
respect to the Note, and supersedes every course of dealing, other conduct, oral
agreement and representation previously made by the Bank.
If there is more than one obligor to the Bank named herein and signing below,
each such obligor shall be jointly and severally liable for the payment of all
amounts and performance of all obligations required hereunder.
Preauthorized Transfers from Deposit Account.  If a deposit account number is
provided, Borrower hereby authorizes the Bank to debit Borrower’s deposit
account #____________________ with the Bank automatically for any amount which
becomes due under this Note.
4

--------------------------------------------------------------------------------

The Borrower irrevocably submits to the nonexclusive jurisdiction of any Federal
or state court sitting in New York, over any suit, action or proceeding arising
out of or relating to this Note.  The Borrower irrevocably waives, to the
fullest extent it may effectively do so under applicable law, any objection it
may now or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that the same has been
brought in an inconvenient forum.  The Borrower hereby consents to any and all
process which may be served in any such suit, action or proceeding, (i) by
mailing a copy thereof by registered and certified mail, postage prepaid, return
receipt requested, to the Borrower's, address shown below or as notified to the
Bank and (ii) by serving the same upon the Borrower(s) in any other manner
otherwise permitted by law, and agrees that such service shall in every respect
be deemed effective service upon the Borrower.
THE BORROWER ACKNOWLEDGES THAT THIS NOTE IS A DEMAND NOTE AND THE RIGHT OF THE
BANK TO DEMAND PAYMENT OF THIS NOTE IN WHOLE OR IN PART AT ANY TIME SHALL BE
ABSOLUTE, UNCONDITIONAL AND IN THE SOLE DISCRETION OF THE BANK.  THE INCLUSION
OF EVENTS OF DEFAULT AND COVENANTS IN ANY LOAN DOCUMENTS BETWEEN THE BANK AND
THE BORROWER OR ANY OTHER PARTY DELIVERED IN CONNECTION WITH THIS NOTE OR
OTHERWISE SHALL NOT IN ANY WAY LIMIT THE DEMAND NATURE OF THIS NOTE AND THE BANK
MAY MAKE DEMAND FOR PAYMENT AT ANY TIME FOR ANY OR NO REASON, WHETHER OR NOT AN
EVENT OF DEFAULT HAS OCCURRED UNDER ANY SUCH LOAN DOCUMENTS.
THE BORROWER AND THE BANK EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY,
AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL, (A) WAIVES ANY AND ALL
RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING IN CONNECTION WITH THIS
NOTE, ANY OF THE OBLIGATIONS OF THE BORROWER TO THE BANK, AND ALL MATTERS
CONTEMPLATED HEREBY AND DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND (B) AGREES
NOT TO SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY
TRIAL CAN NOT BE, OR HAS NOT BEEN, WAIVED.  THE BORROWER AND THE BANK EACH
CERTIFIES THAT NEITHER THE BANK NOR ANY OF ITS REPRESENTATIVES, AGENTS OR
COUNSEL HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE BANK WOULD NOT IN THE
EVENT OF ANY SUCH PROCEEDING SEEK TO ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY
JURY.
Borrower acknowledges that it has read and understands all provisions of this
Note and has been advised by counsel as necessary or appropriate.
Executed as of July ____, 2016.



Witness: Borrower:



SWK Technologies, Inc.





_________________________           By:           _________________________

Mark Meller, Chief Executive Officer/Secretary


6834 Buckley Road
North Syracuse, New York
13212


5

--------------------------------------------------------------------------------


 
STATE OF NEW YORK          :
 SS.
COUNTY OF ____________________ :




On the _____ day of ______________ in the year 20___ , before me, the
undersigned, a Notary Public in and for said State, personally appeared, Mark
Meller, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he/she executed the same in his/her capacity, and
that by his/her signature on the instrument, the individual, or the person upon
behalf of which the individual acted, executed the instrument.




__________________________________
NOTARY PUBLIC


__________________________________
TYPE OR PRINT NAME








FOR BANK USE ONLY


   Authorization
Confirmed:          ________________________________________________________________________
  Signature per C.P. 4.15.10
  ____________________


 
Promissory Notes(3)
Ó 2016 Medici, a division of Wolters Kluwer Financial Services

 



 


6